DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – figures 1-12, and claims 1-4, 6-10 and 12, drawn to a robotic vacuum cleaner having a second module connection part that includes at least a hinge and protrudes from outside the body
Species II- figures 1-6 and 13-14, and claims 1-5 and 7-11, drawn to a robotic vacuum cleaner having a second module connection that has a slidable cover and an automatically moving switching unit.
Species III – figures 1-6 and 15, and claims 1-7, 13-14, and 16-17, drawn to a robotic vacuum cleaner having a motor that generates a drive force for automatically moving the main body and an automatic cleaning mode.
Species IV – figures 1-6 and 16, and claims 1-4 and 18-19, drawn to a robotic vacuum cleaning having an installation detecting part to detect an installation of a second suction module and a motor to automatically follow the second suction module while in use by a user.
Species V – figures 1-6 and 17, and claims 1-4 and 13-17, drawn to a robotic vacuum cleaner having a clutch and an installation detecting part to automatically use the clutch to switch between an automatic motor and drive system to a manual mode.
Species VI – figures 1-6 and 18, and claim 20, drawn to a robotic vacuum cleaner having a first suction module that includes at least a rotating floor-cloth, a roller, and a water supply container.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  There are currently no identified generic claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-VI lack unity of invention because even though the inventions of these groups require the technical feature of 
“A robot cleaner comprising: 
	a main body accommodating a suction motor configured to generate a suction force; 
	a wheel configured to rotate to automatically move the main body along a floor; and 
	a suction head configured to clean the floor based on the suction force when in communication with the suction motor, 
	wherein the main body includes: 
		a first connector to which the suction head is coupled; 
		an accommodating recess provided at a front of the main body, wherein when the suction head is coupled to the first connector, a portion of the section head is received in the accommodating recess such that a first part of the suction head vertically overlaps a portion of the main body, and a second part of the suction head protrudes from sides and the front of the main body; and 
		a second connector to which a hose is selectively coupled, wherein the second connector is movably connected to the main body such that the second connector is movable between a first position and a second position, 
	wherein when the second connector is moved to the first position, the second connector is substantially received in the main body”, these technical features are not special technical features as they do not make a contribution over the prior art in view of Lee et al (US Patent No. 7,779,504), hereinafter referred to as Lee.  Lee teaches a robot cleaner comprising:
	a main body (200) accommodating a suction motor configured to generate a suction force (220); 
	a wheel configured to rotate to automatically move the main body along a floor (); and 
	a suction head configured to clean the floor based on the suction force when in communication with the suction motor (100), 
	wherein the main body (200) includes: 
		a first connector to which the suction head is coupled (250); 
		an accommodating recess provided at a front of the main body (212), wherein when the suction head is coupled to the first connector, a portion of the section head is received in the accommodating recess such that a first part of the suction head vertically overlaps a portion of the main body (fig 7, 115 is mated with 212), and a second part of the suction head protrudes from sides and the front of the main body (fig 7, 110 protrudes from the front of 200); and 
		a second connector to which a hose is selectively coupled (261), wherein the second connector is movably connected to the main body such that the second connector is movable between a first position and a second position (261 is movably connected to 215 and is removable from a disconnected state to a connected), 
	wherein when the second connector is moved to the first position, the second connector is substantially received in the main body (261 is received into 215).
A telephone call was made to David Nelson on 05/16/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                            

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723